DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed April 27, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 4-5, 7-12, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Mausner reference (US Patent No. 5,713,322).
8.	Regarding claim 1, the Mausner reference discloses:
a tractor comprising:
an intake pipe (1) configured to supply intake air to an intake unit (2) of an engine body (FIG. 1); and 

the intake pipe (1) is provided with a rib (FIG. 1—the vertical lines along a section of the pipe can be considered ribs) formed along a longitudinal direction of the intake pipe (1) (FIG. 1); and
at least a part of the engine harness (7) is supported by the rib (engine connection plug (9) is supported by housing (11) which lies on the ribbed section (FIG. 3)).
9.	Regarding claim 2, the Mausner reference further discloses:
wherein a partition plate (FIG. 1—back plate of housing (11)) is disposed between the engine body and the engine controller (12) so as to separate one from another (FIG. 1); and
the engine harness (7) is attached to the rib of the intake pipe in a region opposite to the engine body relative to the partition plate (FIG. 1).
10.	Regarding claim 4, the Mausner reference further discloses:
wherein the engine harness is disposed farther from the engine body than the rib (FIG. 1—at least at one section).
11.	Regarding claim 5, the Mausner reference further discloses:
wherein a bind member (9) is configured to bundle the engine harness, wherein the bind member is fixed to the rib (FIG. 1—item (9) is fixed to the housing which is fixed to the rib).
12.	Regarding claim 7, the Mausner reference discloses:
an apparatus (FIG. 1) comprising:
an intake pipe (1) configured to supply intake air to an engine body (2), the intake pipe (1) comprising a rib (FIG. 1—the section of the intake pipe with vertical lines, those lines can be considered ribs) formed along a longitudinal direction of the intake pipe (FIG. 1) and configured to support at least a portion of an engine harness (7) (FIG. 1—harness (7) plugs into housing 
(11) which is attached to the intake pipe (1) at the ribbed area and therefore those ribs would provide support to that section of the intake pipe (1)).

the engine harness (7).
14.	Regarding claim 9, the Mausner reference further discloses:
wherein the engine harness (7) is configured to electrically couple between the engine body (2) and an engine controller (12).
15.	Regarding claim 10, the Mausner reference further discloses:
the engine controller (12).
16.	Regarding claim 11, the Mausner reference further discloses:
a partition plate (FIG. 1—back plate of the housing) disposed between the engine body (2) and the engine controller (12); and wherein the engine harness (7) is attached to the rib (via the housing) in a region opposite to the engine body relative to the partition plate (FIG. 1—on the opposite side of the partition plate relative to the engine body).
17.	Regarding claim 17, the Mausner reference further discloses:
a fixing member (10) coupled to the rib (via the housing); and
wherein the engine harness (7) is coupled to the rib via the fixing member (10).
18.	Regarding claim 19, the Mausner reference discloses:
an apparatus (FIG. 1) comprising:
a rib coupled to an intake pipe (FIG. 1—the vertical lines on the section of pipe (1) can be considered ribs) that is configured to be in flow communication with an engine body (2), the rib configured to be positioned along a longitudinal direction of intake pipe (FIG. 1) and configured to support at least a portion of a harness (7) (via 9, 10, and housing 11 which is attached to the section of pipe that includes the supporting ribs).
19.	Regarding claim 20, the Mausner reference further discloses:
wherein the rib is unitary with the intake pipe (FIG. 1).
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mausner reference in view of the Okoma reference (US Patent No. 4,776,183) and further in view of the Fujita reference (Japanese Publication No. 10257646A).
22.	Regarding claim 3, the Mausner reference fails to disclose:
	the intake pipe is configured to pass through a notch or a through hole formed in the partition plate; and
	the engine harness is configured to pass through the notch or the through hole of the partition plate while being attached to the rib.
	The Okoma reference teaches it is conventional in the art of controllers for internal combustion engines to provide as taught in (FIG. 3) wherein the intake pipe (41) is disposed to pass through a notch or through hole (37) formed in the partition plate (33b—partition between the outside and inside).  Such configurations/structures would allow the intake port and discharge port to form a gas passage (Column 3, lines 20-46).
	The combination of the Kim reference with the Okoma reference teach the invention as essentially claimed.  However, the modified Kim reference fails to teach the engine harness passes through the notch or the through hole in the partition plate while being attached to the rib.
	The Fujita reference teaches it is conventional in the art of controllers for internal combustion engines to provide as taught in (FIG. 3B) the engine harness (W/H) passes through 
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tractor of the Kim reference, such that the tractor further includes the intake pipe is configured to pass through a notch or a through hole formed in the partition plate; and the engine harness is configured to pass through the notch or the through hole of the partition plate while being attached to the rib, as clearly suggested and taught by the Okoma reference and the Fujita reference, in order to allow the intake port and discharge port to form a gas passage and allow wire harness to be inserted into a box without drawing back the wiring harness towards an engine room side. 
23.	Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mausner reference in view of the Schwulst reference (US Patent Publication No. 2013/0077264).  
24.	Regarding claim 6, the Mausner reference fails to disclose:
wherein: a fixing member is attached to the bind member,
wherein the rib is formed with an attachment hole configured so that the fixing member is detachably attached to the rib.
The Schwulst reference teaches it is conventional in the art of controllers for internal combustion engines to provide as taught in (FIG. 1) a fixing member (16) is attached to the bind member (22), wherein the rib (FIG. 3) is formed with an attachment hole (FIG. 3—the upwardly facing rib next to (44) also creates a cavity).  Such configurations/structures would allow the controller to have structure to protect the controller from damage (FIG. 3).  
Please note that claim 6 is directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114], Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tractor of the Kim reference, such that the tractor further includes a fixing member attached to the bind member, wherein the rib has an attachment hole for detachably attaching the fixing member, as clearly suggested and taught by 
the Schwulst reference, in order to allow the controller to have structure to protect the controller from damage (FIG. 3). 
25.	Regarding claim 18, the Mausner reference further discloses:
a bind member (9) attached to the fixing member (10) and configured to bundle the engine harness (7).
The Mausner discloses the invention as essentially claimed.  However, the Mausner reference fails to disclose wherein the rib comprises a hole [configured to enable the fixing member to be detachably coupled to the rib].
The Schwulst reference teaches it is conventional in the art of controllers for internal combustion engines to provide as taught in (FIG. 1) wherein the rib (FIG. 3) is formed with an attachment hole (FIG. 3—the upwardly facing rib next to (44) also creates a cavity).  Such configurations/structures would allow the controller to have structure to protect the controller from damage (FIG. 3).  
Please note that claim 18 is directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114], Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight.  In order to be given patentable weight, a functional recitation must be 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tractor of the Kim reference, such that the tractor further includes wherein the rib has an attachment hole for detachably attaching the fixing 
member, as clearly suggested and taught by the Schwulst reference, in order to allow the controller to have structure to protect the controller from damage (FIG. 3).
26.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mausner reference in view of the Okoma reference (US Patent No. 4,776,183) and further in view of the Fujita reference (Japanese Publication No. 10257646A).
27.	Regarding claim 13, the Mausner reference further discloses:
wherein the intake pipe or the engine harness is configured to pass through a notch or a through hole formed in the partition plate.
The Okoma reference teaches it is conventional in the art of controllers for internal combustion engines to provide as taught in (FIG. 3) wherein the intake pipe (41) or the engine harness is configured to pass through a notch or a through hole (37) formed in the partition plate (33b—partition between the outside and inside).  Such configurations/structures would allow the intake port and discharge port to form a gas passage (Column 3, lines 20-46).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Mausner reference, such that the apparatus further includes wherein the intake pipe or the engine harness is configured to pass through a notch or a through hole formed in the partition plate, as clearly suggested and taught 
by the Okoma reference, in order to allow the intake port and discharge port to form a gas passage (Column 3, lines 20-46).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mausner reference in view of the Kim reference (US Patent Publication No. 2013/0327582) and further in view of the Sakamoto reference (Japanese Publication No. 2009/0209699).  
29.	Regarding claim 14, the Mausner reference fails to disclose:
a first support member disposed ahead of the engine body;
a second support member fixed to the first support member; and
a plurality of vibration-isolating rubber structures interposed between an engine controller and the second support member.
The Kim reference teaches it is conventional in art of support members for a tractor to provide as taught in (FIG. 2) a first support member (FIG. 2—the portion of (13) that connects to the back end of (16)) disposed ahead of the engine body (FIG. 1); a second support member (16) fixed to the first support member (FIG. 2).  Such configurations/structures would allow for support of an engine controller (FIG. 2).
The combination of the Mausner reference and Kim reference teach the invention as essentially claimed.  However, the modified Mausner reference fails to disclose a plurality of vibration-isolating rubber structures interposed between an engine controller and the second support member.
The Sakamoto reference teaches it is conventional in the art of electronic control units for internal combustion engines to provide as taught in (FIG. 3) a plurality of vibration-isolating rubber structure (64) [Paragraph 0025] interposed between an engine controller (40) and the second support member (60).  Such configuration/structures would allow the rubber cushion to prevent faults, such as failure by engine vibration and damage [Paragraph 0025].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Mausner reference, such that the assembly further includes a plurality of vibration-isolating rubber structures interposed between an engine controller and the second support member, as clearly suggested and taught by the 
30.	Regarding claim 15, the Mausner reference fails to disclose:
wherein the plurality of vibration-isolating rubber structures comprises:
a first vibration-isolating rubber member having a longitudinal axis oriented in a first direction; and
a second vibration-isolating rubber member having a longitudinal axis oriented in a second direction different from the first direction; 
each of the first and second vibration-isolating rubber members define a through hole associated with its corresponding longitudinal axis; and 
the first direction and second direction are non-parallel.
The Sakamoto reference teaches it is conventional in the art of electronic control units for internal combustion engines to provide as taught in (FIGS. 3-4) wherein the plurality of vibration-isolating rubber structures (64) comprises: a first vibrating-isolating rubber member (64—the one that would be placed over (62)) having a longitudinal axis (parallel to the top surface of (63) see (FIG. 4)) in a first direction; and a second vibration-isolating rubber member (64) having a longitudinal axis oriented in a second direction (along block (65)) different from the first direction, each of first and second vibration-isolating rubber members define a through hole (donut shaped) associated with its corresponding longitudinal axis; and the first direction and second direction are non-parallel (FIG. 4).  Such configuration/structures would allow the rubber cushion to prevent faults, such as failure by engine vibration and damage [Paragraph 0025].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Mausner reference, such that the assembly further includes wherein the plurality of vibration-isolating rubber structures comprises: a first vibration-isolating rubber member having a longitudinal axis oriented in a first direction; and a second vibration-isolating rubber member having a longitudinal axis oriented in 
31.	Regarding claim 16, the Mausner reference fails to disclose:
wherein the first direction is substantially perpendicular to the second direction.
The Sakamoto reference teaches it is conventional in the art of electronic control units for internal combustion engines to provide as taught in (FIGS. 3-4) wherein the first direction is substantially perpendicular to the second direction (FIG. 4).  Such configuration/structures would allow the rubber cushion to prevent faults, such as failure by engine vibration and damage [Paragraph 0025].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Mausner reference, such that the assembly further includes wherein the first direction is substantially perpendicular to the second direction, as clearly suggested and taught by the Sakamoto reference, in order to allow the rubber cushion to prevent faults, such as failure by engine vibration and damage [Paragraph 0025].  
Allowable Subject Matter
32.	Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
33.	Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.  The Applicant’s main two arguments are that (1) the section 112 interpretation is .
First, the Applicant argues that the section 112 interpretations are incorrect because the claims recite sufficient structure to perform the recited functions.  The Applicant refers to the specification description in an attempt to bolster its arguments.  However, while claim terms are interpreted in light of the specification they are not to import limitations from the specification into the claim terms.  The claims themselves do not include these terms and if the Applicant wants to limit their interpretation to a specific structure then the Applicant can amend the claims and put that structure into the claims.  As they now stand, the Applicant could argue for a more expansive interpretation of “bind member” or “fixing member” as those are broad terms.  This is consistent with Office policy.  The MPEP 2181 (I) (A) includes “member” as a generic placeholder term.  For example in claim 5 the claim reads “a bind member is configured to bundle the engine harness.”  This is no different than “a bind member for bundling the engine harness,” which would certainly be subject to MPEP 2181 (I) (A).  Accordingly, the section 112(f) interpretation stands.  
Second, the Applicant asserts the Mausner reference is not anticipatory.  The Applicant supports this argument by stating the claim feature “the intake pipe is provided with a rib formed along a longitudinal direction of the intake pipe.”  The Applicant further explains that the vertical lines on the pipe 1 displayed in (FIG. 1) of the Mausner reference are not ribs.  These lines represent ribs.  Ribs are defined in by Merriam-Webster as “an elongated ridge.”  The lines in (FIG. 1) are elongated and since they rise off of the surface of the rest of the pipe they are a ridge.  Accordingly, (FIG.1) discloses an intake pipe with a rib formed along a longitudinal direction.
The Applicant attempts to contradict this self-evident fact that there are ribs on the pipe by referring to (FIG. 2) and stating that since the intersection of the bottom 13 and the intake pipe 1 appears to not having any vertical ribs then the vertical lines of (FIG. 1) are not ribs as 
Accordingly, the pending claims are finally rejected.  
Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747